Citation Nr: 1213564	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, status-post total knee arthroplasty.

2.  Entitlement to a disability rating in excess of 60 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO decision which denied service connection for bilateral knee disabilities.  The Veteran perfected an appeal only as to his right knee disability, however.  

The Veteran presented sworn testimony in support of his appeal during a February 2012 videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Right knee

The Veteran contends he injured his right knee during service, and that eventually this injury resulted in his undergoing a total knee arthroplasty, more than forty years later.  

Upon review of the evidence of record, the Board finds that additional evidentiary development is necessary prior to further appellate review of this matter.  Although the RO has gone to great lengths to obtain historical medical records pertaining to the Veteran's knee, it is not yet clear that all avenues of inquiry have been exhausted.  

During the February 2012 hearing on appeal, the Veteran testified that he had gone to the infirmary during basic training after he fell during a parade exercise and that they had kept him there a couple of days before releasing him back to his company.  He also testified that he had reinjured the knee during an explosion on the USS Boxer.  A February 2007 statement submitted by a fellow sailor attests to both incidents, and to the Veteran's stay in the infirmary during basic training.  

It does not appear that the RO has requested clinical records from service pertaining to the Veteran's knee.  Although the Veteran's service personnel records are contained in the claims file, they do not reflect the location where the Veteran had basic training.  They do show that in December 1950, he was at the Naval Training Center in San Diego.  Therefore, upon remand, the RO should check with the Veteran to ascertain where he went through basic training and then clinical records reflecting treatment for his knee should be requested.  Although it is less clear from the evidence of record and other testimony whether the Veteran was kept overnight in the USS Boxer infirmary, any clinical records generated by that facility pertaining to the Veteran's knee should be requested as well.  

During the February 2012 hearing, the Veteran also testified that he had undergone arthroscopic surgery on the right knee in a Midland, Texas outpatient clinic in the 1980s.  Although an internal VA memorandum indicates that an RO adjudicator requested the Veteran be provided with a release form so that these records could be requested, it does not appear that this was ever accomplished.  Therefore, upon remand, the RO should obtain further information about the Midland Clinic and a signed release form from the Veteran so that records of his arthroscopy can be obtained for review.  

Lastly, the Veteran apparently had his total knee replacement operation performed at the VA Hospital in Albuquerque, New Mexico sometime between 1993 and 1995.  Furthermore, he indicates that he began receiving VA care in the late 1980s or early 1990s.  Currently, the VA medical records in his file date back to 1996, although there are some test reports dated in 1992.  All VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hearing loss and unemployability

In a May 2011 decision, the RO denied a disability rating in excess of 60 percent for the Veteran's service-connected bilateral hearing loss and also denied a total disability rating based upon unemployability due to service-connected disability.  Notice of this denial was provided in a letter dated the same month.  The Veteran filed a notice of disagreement as to the hearing loss denial in September 2011 and a notice of disagreement as to the unemployability denial in August 2011.  The Board finds that these two statements constitute notices of disagreement with the May 2011 decision, because they were filed within the requisite time period and they indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has yet issued a statement of the case however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to these claims, if the Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran to ascertain where he went through basic training, and whether that is the location where he was hospitalized for several days after injuring his knee.  After obtaining all relevant information, the RO should request copies of the Veteran's service clinical records including the basic training infirmary records and any infirmary records from the USS Boxer pertaining to the Veteran through official channels for inclusion in his claims file.  The entire process should be fully-documented in the Veteran's claims file to facilitate appellate review.  See 38 C.F.R. § 3.159(c)(2).

2.  The RO should contact the Veteran to obtain further information about the clinic in Midland, Texas where he had arthroscopic surgery in the 1980s.  After securing the necessary release, the RO should obtain these records for inclusion in his claims file.  The entire process should be fully-documented in the Veteran's claims file to facilitate appellate review.  See 38 C.F.R. § 3.159(c)(1).

3.  The RO should obtain all records of VA medical treatment afforded to the veteran from the 1980s through 1995 by VA facilities in New Mexico and Texas, to include records reflecting his total knee replacement surgery in 1993, 1995, or 1995, at the VA Hospital in Albuquerque, New Mexico, for inclusion in his claims file.  Any archived records should be retrieved from storage.

4.  After obtaining the records requested above, the RO should again review the file.  Any further development which may become apparent at this point, such as scheduling another VA orthopedic examination, or obtaining a written medical opinion based upon review of the information in the newly-obtained records, should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

5.  The RO should furnish the Veteran with a statement of the case pertaining to the issues of entitlement to a disability rating in excess of 60 percent for bilateral hearing loss and entitlement to a total disability rating based upon individual unemployability.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




Continued on next page



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


